United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-430
Issued: January 19, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 1, 2008 appellant filed a timely appeal from an October 9, 2008 decision of
the Office of Workers’ Compensation Programs which denied her reconsideration request
without conducting a merit review. Because more than one year has elapsed between the most
recent merit decision dated August 13, 2007 and the filing of this appeal, the Board lacks
jurisdiction to review the merits of her claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration.
FACTUAL HISTORY
On August 7, 1998 appellant, then a 43-year-old clerk filed an occupational disease claim
alleging that she developed carpal tunnel syndrome from performing her clerk duties. The
Office accepted her claim for bilateral carpal tunnel syndrome, myalgia and adjustment disorder
with anxiety and paid wage-loss benefits. Appellant retired on November 12, 2003.
Appellant was initially treated for bilateral median chronic neuritis and probable
fibromyalgia syndrome. She underwent an electromyogram on July 29, 1998 which revealed

mild carpal tunnel entrapment of the median nerve right more than left. Appellant was treated by
Dr. Curtis A. Crimmins, a Board-certified orthopedic surgeon, who diagnosed bilateral carpal
tunnel syndrome and on October 30, 1998, performed a left median nerve decompression and a
right median nerve decompression on September 25, 1998.
In March 2003, appellant requested a schedule award. She submitted a report from
Dr. Trinh G. Truong, a Board-certified orthopedist, dated September 16, 2002, who opined that
appellant sustained a 39 percent impairment of the right and left upper extremities due to her
work-related condition. On March 22, 2003 an Office medical adviser stated that he reviewed
the medical report from Dr. Troung and opined that based on the American Medical Association,
Guides to the Evaluation of Permanent Impairment (A.M.A., Guides), appellant had 28 percent
permanent impairment to both the right and left upper extremities.
In an April 7, 2003 decision, the Office granted appellant a schedule award for 28 percent
impairment of both the right and left upper extremities. The period of the award was from
October 8, 2002 to February 12, 2006.
On August 24, 2006 appellant requested an additional schedule award. She submitted
reports from Dr. Truong dated March 31, 2003 to April 19, 2007, who treated her for tenderness
over the lumbar spine and diagnosed fibromyalgia with nerve irritation at the wrists and right
shoulder tendinitis and recommended steroid injections, acupuncture and aquatic therapy. In a
May 4, 2007 report, Dr. Jennifer Griffiths, a Board-certified family practitioner, opined that
appellant had 80 percent impairment of the bilateral upper extremities.
On June 18, 2007 an Office medical adviser stated that he reviewed the medical report
from Dr. Griffiths and found that, based on the A.M.A., Guides, appellant did not have greater
than the 28 percent permanent impairment previously awarded for the right and left upper
extremities.
In a decision dated August 13, 2007, the Office denied appellant’s claim for an additional
schedule award.
On March 4, 2008 appellant requested reconsideration. She submitted a November 30,
2007 report from Dr. Griffiths who treated her for severe neurologic disabilities since 1997.
Appellant diagnosed chronic pain, nerve injury, obesity, skin rashes, constipation and
hemorrhoids due to her immobility. In reports dated May 5, 2008, Dr. Griffiths noted that
appellant experienced a flare-up of chronic pain syndrome, carpal tunnel syndrome and myalgia
and required extra assistance at home with activities of daily living and recommended home
healthcare. She diagnosed fibromyalgia, carpal tunnel syndrome, reflex sympathetic dystrophy
and cervical spine myelopathy. On August 8, 2008 appellant was seen in follow-up after a
hospital admission in July for decompensation secondary to weakness. Dr. Griffiths diagnosed
fibromyalgia, tobacco abuse, carpal tunnel syndrome, reflex sympathetic dystrophy and obesity.
On August 12, 2008 she noted that appellant reached maximum medical improvement before
May 4, 2007 and her condition has declined since that time. Dr. Griffiths noted that appellant
was limited in the use of her arms due to pain, weakness and tremors.

2

In reports dated February 28, 2008, Dr. Truong noted findings of tenderness over the
lumbar spine and right shoulder with normal manual muscle testing, reflexes and sensation in the
lower extremities. He diagnosed fibromyalgia, nerve irritation at the wrists and right shoulder
tendinitis and recommended steroid injections, acupuncture and aquatic therapy. Also submitted
was a November 16, 2007 prescription note from Dr. Truong for aquatic therapy. A June 4,
2008 report from Dr. Michael L. Jorn, a psychologist, diagnosed adjustment disorder and anxiety
and opined that these conditions were causally related to her work injury.
By a decision dated October 9, 2008, the Office denied appellant’s reconsideration
request on the grounds that his letter neither raised substantive legal questions nor included new
and relevant evidence and was therefore insufficient to warrant review of the prior decision.
LEGAL PRECEDENT
Under section 8128(a) of the Act,1 the Office has the discretion to reopen a case for
review on the merits. It must exercise this discretion in accordance with the guidelines set forth
in section 10.606(b)(2) of the implementing federal regulations,2 which provides that a claimant
may obtain review of the merits of his or her written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence which:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by the
[Office]; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by [the Office].”
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
the Office without review of the merits of the claim.3
ANALYSIS
Appellant’s March 4, 2008 request for reconsideration neither alleged nor demonstrated
that the Office erroneously applied or interpreted a specific point of law. Additionally, she did
not advance a relevant legal argument not previously considered by the Office.
With respect to the third requirement, submitting relevant and pertinent new evidence not
previously considered by the Office, appellant submitted a November 30, 2007 report from
Dr. Griffiths who noted treating appellant for severe neurologic disabilities since 1997 and
1

5 U.S.C. § 8128(a).

2

20 C.F.R. § 10.606(b).

3

Id. at § 10.608(b).

3

diagnosed chronic pain, nerve injury, obesity, skin rashes, constipation and hemorrhoids due to
her immobility. In reports dated May 5 to August 12, 2008, Dr. Griffiths noted that appellant
experienced a flare-up of chronic pain syndrome, carpal tunnel syndrome and myalgia and
required extra assistance at home with activities of daily living. She diagnosed fibromyalgia,
carpal tunnel syndrome, reflex sympathetic dystrophy, cervical spine myelopathy, tobacco abuse
and obesity. These reports are not relevant as they fail to address the underlying medical issue of
whether appellant has greater permanent impairment of a schedule member of the body.
Therefore, these reports are insufficient to require the Office to reopen the claim for a merit
review.
Appellant also submitted an August 12, 2008 letter from Dr. Griffiths in support of her
request for an additional schedule award. Dr. Griffiths noted that appellant reached maximum
medical improvement on May 4, 2007 and referenced her report of the same date which provided
an evaluation of appellant’s upper extremity impairment. She noted that appellant experienced
some decline in her ability to perform activities of daily living since that time. Dr. Griffiths
noted that appellant was limited in the use of her upper extremities due to pain, weakness and
tremors. However, her report, while new, is cumulative as it is similar to her May 4, 2007 report
which was considered by the Office in its decision dated August 13, 2007. Evidence that repeats
or duplicates evidence already in the case record has no evidentiary value and does not constitute
a basis for reopening a case.4
Similarly, appellant submitted reports from Dr. Truong who treated her for tenderness
over the lumbar spine and diagnosed fibromyalgia with nerve irritation at the wrists and right
shoulder tendinitis and recommended steroid injections, acupuncture and aquatic therapy. As
noted above, these reports are not relevant as they do not address permanent impairment of a
schedule member and are also similar to Dr. Truong’s previously submitted reports dated
September 25, 2006 to April 19, 2007 which were considered by the Office in its decision dated
August 13, 2007. Evidence that repeats or duplicates evidence already in the case record has no
evidentiary value and does not constitute a basis for reopening a case.5 The June 4, 2008 report
from Dr. Jorn is not relevant as it also fails to address whether appellant has work-related
permanent impairment of a schedule member of the body. Therefore, this report is insufficient to
require the Office to reopen the claim for a merit review.
The Board finds that the Office properly determined that appellant was not entitled to a
review of the merits of her claim pursuant to any of the three requirements under section
10.606(b)(2), and properly denied her request for reconsideration.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration.

4

Evidence that repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a case; see Daniel Deparini, 44 ECAB 657 (1993); Eugene F. Butler, 36 ECAB 393,
398 (1984); Bruce E. Martin, 35 ECAB 1090, 1093-94 (1984).
5

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the October 9, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 19, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

